NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIA LOPEZ-SANCHEZ,                            No.    15-71105

                Petitioner,                     Agency No. A205-319-755

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Julia Lopez-Sanchez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

      We reject as unsupported by the record Lopez-Sanchez’s contentions that

the BIA failed to properly consider her case and failed to consider due process

violations that occurred before the IJ.

      As to asylum and withholding of removal, Lopez-Sanchez fails to challenge

the agency’s adverse credibility determination. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Without credible testimony, Lopez-Sanchez is

ineligible for asylum or withholding because the remaining evidence in the record

is insufficient to support her claims. Yali Wang v. Sessions, 861 F.3d 1003, 1009

(9th Cir. 2017). We do not address Lopez-Sanchez’s contentions regarding the

cognizability of her proposed social group because the BIA did not deny relief on

that ground. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(review limited to the grounds relied on by the BIA). Thus, we deny the petition as

to Lopez-Sanchez’s asylum and withholding of removal claims.

      Lopez-Sanchez also fails to challenge the BIA’s determination that she did

not appeal the IJ’s denial of CAT relief. See Lopez-Vasquez, 706 F.3d at 1079-80.

We reject as unsupported by the record Lopez-Sanchez’s contention that the BIA

failed to consider arguments as to CAT eligibility. Thus, we deny the petition as to


                                          2                                  15-71105
Lopez-Sanchez’s CAT claim.

      We lack jurisdiction to consider Lopez-Sanchez’s contentions that the IJ

violated her right to due process in the assessment of her CAT claim, or her

contentions regarding her eligibility for CAT relief, because she failed to raise

these arguments before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004). Thus, we dismiss the petition to the extent it asserts these

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     15-71105